Judgment, Supreme Court, Bronx County (John Collins, J.), rendered December 15, 1987, convicting defendant, after a jury trial, of attempted murder in the second degree (Penal Law §§ 110.00, 125.25), robbery in tbe first degree (Penal Law § 160.15), and assault in the first degree (Penal Law § 120.10) and sentencing him to three concurrent indeterminate terms of imprisonment of from 6 to 18 years on the attempted murder and robbery counts and 5 to 15 years on the assault count, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied. On April 29, 1986, at approximately 9:30 p.m., the complainant, a livery cab driver, was stabbed in the neck during a robbery. Based upon information from bystanders, defendant, who was being held for the police by three men, was handcuffed by police officers who arrived on the scene and taken to St. Barnabas Hospital where the seriously wounded complainant had been taken for treatment. Immediately upon being brought into the room, without handcuffs, the complainant unhesitatingly identified defendant as his assailant.
We find no infirmity in the procedure employed by the officers, who knew of the seriousness of complainant’s injuries and believed he might not live. The showup, which took place approximately 20 minutes after the stabbing, was necessary to secure a prompt, reliable identification. (See, People v Castillo, 123 AD2d 878; People v Soto, 87 AD2d 618.)
We also reject defendant’s claim that the trial court’s erroneous substitution of the word "perpetrator” for the word "defendant” during its identification charge deprived him of a fair trial. When viewed in the context of the entire charge, these minor slips of the tongue do not warrant reversal. (See, People v Bennett, 144 AD2d 564, lv denied 73 NY2d 889; People v Willis, 140 AD2d 394, lv denied 72 NY2d 963.)
We have considered defendant’s remaining contentions and *379find them to be without merit. Concur—Kupferman, J. P., Ross, Kassal and Rubin, JJ.